DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 2013/0016297, Published January 17, 2013).
As to claim 1, Nakamura discloses an array substrate (Fig. 2, array substrate AR) comprising a plurality of pixel regions arranged in an array (Nakamura at Figs. 1-2, 6, pixel PX), 
wherein the pixel regions comprise a first pixel region and a second pixel region alternatively disposed in a row direction (Nakamura at Fig. 6, PXB1 and PXR1 are analogous to a first pixel region and a second pixel region); 
a pixel electrode of the first pixel region is disposed away from a center of the first pixel region in a first direction relative to the center of the first pixel region (Nakamura at Figs. 2, 5-7, ¶ [0107] discloses “Paying attention to the blue pixel PXB1, a 
a pixel electrode of the second pixel region is disposed away from a center of the second pixel region in a second direction relative to the center of the second pixel region (Nakamura at Figs. 2, 5-7; ¶ [0108] discloses “[0108] Paying attention to the red pixel PXR1, the sub-pixel electrode PB is displaced from the central part of the pixel toward the right side in FIG. 5”); and 
the first direction and the second direction are away from each other and are both extending in the row direction (Nakamura at Figs. 2, 5-7; ¶ [0107]-[0108]).
As to claim 4, Nakamura discloses the array substrate according to claim 1, wherein the pixel regions in a same column comprise only one of the first pixel region and the second pixel region (Nakamura at Figs. 1, 5-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2013/0016297, Published January 17, 2013).
As to claim 2, Nakamura discloses the array substrate according to claim 1, further comprising data lines disposed in a column direction between the plurality of pixel regions (Nakamura at Figs. 1-2, 5-7, source lines Sn), 
wherein there is a larger distance between an orthographic projection of the pixel electrode of one of the plurality of pixel regions on the array substrate and an orthographic projection of one adjacent data line on one side of the pixel electrode on the array substrate, and a smaller distance between an orthographic projection of the pixel electrode of the one of the plurality of pixel regions on the array substrate and an orthographic projection of another adjacent data line on another side of the pixel electrode on the array substrate (Nakamura at Figs. 2, 5-7; ¶ [0047], [0107]-[0108]).
Nakamura does not expressly disclose that a ratio between the larger distance and the smaller distance is greater than or equal to 1.5 and less than or equal to 2.5.  However, MPEP 2144.05(II) establishes that optimization of ranges is obvious. Therefore, it would be obvious for a person of ordinary skill in the art to set the ratio of D21 and D22 such that they are in a range between 1.5 and 2.5.
As to claim 3, Nakamura discloses the array substrate according to claim 2, wherein a width of the pixel electrode of the first pixel region is equal to a width of the pixel electrode of the second pixel region (Nakamura at Figs. 2, 5-7, width W2; ¶ [0033]); 
for the plurality of pixel regions in a same row, a distance between the orthographic projection of the pixel electrode of the first pixel region on the array substrate and the orthographic projections of the data lines on the array substrate is equal to a distance between the orthographic projection of the pixel electrode of the 
As to claim 12, Nakamura discloses the array substrate according to claim 2, wherein the pixel regions in a same column comprise only one of the first pixel region and the second pixel region (Nakamura at Figs, 1, 5-7).1
As to claim 14, Nakamura discloses the array substrate according to claim 3, wherein the pixel regions in a same column comprise only one of the first pixel region and the second pixel region (Nakamura at Figs, 1, 5-7).
Claims 5, 6, 7, 8, 9, 10, 16, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2013/0016297, Published January 17, 2013) in view of Chang (US 2011/0241983 A1, Published October 6, 2011).
As to claim 5, Nakamura discloses a display device (Nakamura at Fig. 1) comprising the array substrate according to claim 1 (See rejection of claim 1 above) and an opposite substrate (Nakamura at Fig. 4, second insulative substrate 20). 
Nakamura does not disclose a sensor configured to acquire specific features of a user; a control circuit configured to determine a relative position between the user and the display device according to the specific features of the user, and to control an operating state of the first pixel region and the second pixel region according to the relative position between the user and the display device.
However, Chang does disclose a sensor configured to acquire specific features of a user (Chang at Fig. 3, detector 16; ¶ [0044] discloses “Moreover, an ultrasonic detector or an infrared detector may be used for detecting the position of the user 400 
a control circuit configured to determine a relative position between the user and the display device according to the specific features of the user (Chang at Fig. 4, step 701), and 
to control an operating state of the first pixel region and the second pixel region according to the relative position between the user and the display device (Chang at Fig. 4, steps 702-703; Figs. 5-7).
Nakamura discloses a base display device upon which the claimed invention is an improvement.  Chang discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Chang to that of Nakamura for the predictable result of providing a display panel with a privacy effect (Chang at ¶ [0007], [0020]-[0021]).
As to claim 6, the combination of Nakamura and Chang discloses the display device according to claim 5, wherein the display device further comprises: 
a driving circuit configured to provide a data voltage to the first pixel region and the second pixel region through the data lines under the control of the control circuit (Chang at Figs. 3, 5, display control module 101; ¶ [0042]).
Nakamura discloses a base display device upon which the claimed invention is an improvement.  Chang discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of 
As to claim 7, the combination of Nakamura and Chang discloses the display device according to claim 5, wherein the sensor comprises an infrared sensor or an image sensor (Chang at ¶ [0041] discloses “the detector 16 may be a charge-coupled device (CCD) or a CMOS image sensor (CIS), and is adapted to capture an image of the user 400 and to transmit information of the captured image of the user 400 to the control unit 10.”  ¶ [0044] discloses “Moreover, an ultrasonic detector or an infrared detector may be used for detecting the position of the user 400 so as to determine the relative position of the user 400 with respect to the display device 1 in other embodiments”).
Nakamura discloses a base display device upon which the claimed invention is an improvement.  Chang discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Chang to that of Nakamura for the predictable result of providing a display panel with a privacy effect (Chang at ¶ [0007], [0020]-[0021]).
As to claim 8, the combination of Nakamura and Chang discloses a method for driving a display device, applied to the display device according to claim 5 (See rejection of claim 5 above), comprising: 
acquiring specific features of a user (Chang at Fig. 3, detector 16; ¶ [0044]); 
determining a relative position between the user and the display device according to the specific features of the user (Chang at Fig. 4, step 701), and 

Nakamura discloses a base display device upon which the claimed invention is an improvement.  Chang discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Chang to that of Nakamura for the predictable result of providing a display panel with a privacy effect (Chang at ¶ [0007], [0020]-[0021]).
As to claim 9, the combination of Nakamura and Chang discloses the method according to claim 8, further comprising: 
providing a data voltage corresponding to the operating state of the first pixel region and the second pixel region to the first pixel region and the second pixel region through the data lines (Chang at Figs. 3, 5, display control module 101; ¶ [0042]).
Nakamura discloses a base display device upon which the claimed invention is an improvement.  Chang discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Chang to that of Nakamura for the predictable result of providing a display panel with a privacy effect (Chang at ¶ [0007], [0020]-[0021]).
As to claim 10, the combination of Nakamura and Chang discloses the method according to claim 9, wherein the providing a data voltage corresponding to the 
providing a data voltage to the first pixel region or the second pixel region through the data lines, when an included angle between a relative position between the user and the display device and an emission light perpendicular to the display device is greater than a preset angle; and providing a data voltage to the first pixel region and the second pixel region through the data lines, when an included angle between a relative position between the user and the display device and an emission light perpendicular to the display device is less than or equal to the preset angle (Chang at Fig. 5-7, ¶ [0042] discloses “In particular, as shown in FIG. 5, the display control module 101 is operable to set the picture elements in odd vertical columns as the display pixels 131, and to set the picture elements in the even vertical columns as the interference pixels 132. That is to say, the picture elements in the odd vertical columns are used for displaying the normal image, and the picture elements in the even vertical columns are used for displaying the interference image.”  ¶ [0043]-[0044]).
Nakamura discloses a base display device upon which the claimed invention is an improvement.  Chang discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Chang to that of Nakamura for the predictable result of providing a display panel with a privacy effect (Chang at ¶ [0007], [0020]-[0021]).
As to claim 16, the combination of Nakamura and Chang discloses the display device according to claim 5, further comprising data lines disposed in a column direction between the plurality of pixel regions (Nakamura at Figs. 1-2, 5-7, source lines Sn), 
wherein there is a larger distance between an orthographic projection of the pixel electrode of one of the plurality of pixel regions on the array substrate and an orthographic projection of one adjacent data line on one side of the pixel electrode on the array substrate, and a smaller distance between an orthographic projection of the pixel electrode of the one of the plurality of pixel regions on the array substrate and an orthographic projection of another adjacent data line on another side of the pixel electrode on the array substrate (Nakamura at Figs. 2, 5-7; ¶ [0047], [0107]-[0108]), and 
Nakamura does not expressly disclose that a ratio between the larger distance and the smaller distance is greater than or equal to 1.5 and less than or equal to 2.5.  However, MPEP 2144.05(II) establishes that optimization of ranges is obvious. Therefore, it would be obvious for a person of ordinary skill in the art to set the ratio of D21 and D22 such that they are in a range between 1.5 and 2.5.
As to claim 17, the combination of Nakamura and Chang discloses the display device according to claim 5, wherein a width of the pixel electrode of the first pixel region is equal to a width of the pixel electrode of the second pixel region (Nakamura at Figs. 2, 5-7, width W2; ¶ [0033]); 
for the plurality of pixel regions in a same row, a distance between the orthographic projection of the pixel electrode of the first pixel region on the array substrate and the orthographic projections of the data lines on the array substrate is equal to a distance between the orthographic projection of the pixel electrode of the 
As to claim 18, the combination of Nakamura and Chang discloses the method according to claim 8, further comprising data lines disposed in a column direction between the plurality of pixel regions (Nakamura at Figs. 1-2, source lines Sn), 
wherein there is a larger distance between an orthographic projection of the pixel electrode of one of the plurality of pixel regions on the array substrate and an orthographic projection of one adjacent data line on one side of the pixel electrode on the array substrate, and a smaller distance between an orthographic projection of the pixel electrode of the one of the plurality of pixel regions on the array substrate and an orthographic projection of another adjacent data line on another side of the pixel electrode on the array substrate (Nakamura at Figs. 2, 5-7; ¶ [0047], [0107]-[0108]).
Nakamura does not expressly disclose that a ratio between the larger distance and the smaller distance is greater than or equal to 1.5 and less than or equal to 2.5.  However, MPEP 2144.05(II) establishes that optimization of ranges is obvious. Therefore, it would be obvious for a person of ordinary skill in the art to set the ratio of D21 and D22 such that they are in a range between 1.5 and 2.5.
As to claim 19, the combination of Nakamura and Chang discloses the method according to claim 8, wherein a width of the pixel electrode of the first pixel region is equal to a width of the pixel electrode of the second pixel region (Nakamura at Figs. 2, 5-7, width W2; ¶ [0033]); 
for the plurality of pixel regions in a same row, a distance between the orthographic projection of the pixel electrode of the first pixel region on the array .
Claims 11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2014/0016297, Published January 17, 2013) in view of Li (US 2016/0011450 A1, Published January 14, 2016).
As to claim 11, Nakamura discloses the array substrate according to claim 1, wherein the pixel regions in a same column comprise the first pixel region (Nakamura at Figs. 1, 2, 5).  
Nakamura does not disclose that the pixel regions in a same column comprise…and the second pixel region.
However, Li does disclose that the pixel regions in a same column comprise…and the second pixel region (Li at Fig. 2, pixel 208; ¶ [0041]).
Nakamura discloses a base display device upon which the claimed invention is an improvement.  Li discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Li to that of Nakamura for the predictable result of providing an interference pixel to prevent display information from being peeped by a peeper more effectively (Li at ¶ [0037], [0047]).
As to claim 13, Nakamura discloses the array substrate according to claim 2, wherein the pixel regions in a same column comprise the first pixel region. 

However, Li does disclose that the pixel regions in a same column comprise…and the second pixel region (Li at Fig. 2, pixel 208; ¶ [0041]).
Nakamura discloses a base display device upon which the claimed invention is an improvement.  Li discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Li to that of Nakamura for the predictable result of providing an interference pixel to prevent display information from being peeped by a peeper more effectively (Li at ¶ [0037], [0047]).
As to claim 15, Nakamura discloses the array substrate according to claim 3, wherein the pixel regions in a same column comprise the first pixel region.
Nakamura does not disclose that the pixel regions in a same column comprise…and the second pixel region.
However, Li does disclose that the pixel regions in a same column comprise…and the second pixel region (Li at Fig. 2, pixel 208; ¶ [0041]).
Nakamura discloses a base display device upon which the claimed invention is an improvement.  Li discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Li to that of Nakamura for the predictable result of providing an interference pixel to prevent display information from being peeped by a peeper more effectively (Li at ¶ [0037], [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
05/11/2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Chang at Fig. 5